Case 1:17-cv-10432-DJC Document 63-5 Filed 12/17/18 Page 1 of 7

EXHIBIT 5
Case 1:17-cv-10432-DJC Document 63-5 Filed 12/17/18 Page 2 of 7

 

 

Page 1
UNITED STATES DISTRICT COURT

FOR THE DISTRIT OF MASSACHUSETTS

C.A.NO.: 17-10432-Duc

oo x
AMANDA ARNOLD,
Plaintiff,

VS
THE WOODS HOLE, MARTHA'S VINEYARD
AND NANTUCKET STEAMSHIP AUTHORITY,

Defendant.
~~ e x

DEPOSITION OF AMANDA ARNOLD,
taken on behalf of the Defendant,
pursuant to the applicable provisions of the
Massachusetts Rules of Civil Procedure, before
Tara L. Wosny, Notary Public and Certified
Shorthand Reporter, within and for the
Commonwealth of Massachusetts, at the offices of
Clinton & Muzyka, P.C., 88 Black Falcon Avenue,
Suite 200, Boston, Massachusetts, on Wednesday,

December 13, 2017, at 10:00 a.m.

 

Goudreau Court Reporting Service, Inc.

 
14

15

16

17

18

19

20

21

22

23

24

Case 1:17-cv-10432-DJC Document 63-5 Filed 12/17/18 Page 3 of 7

 

 

oO FP OO PB

>

Page 33

I'm sorry?

When you entered the ladies’ room and went
through the door and let go of the door, did it
Slam shut by itself?

It shut like a heavy door would shut, yes.

And how would a heavy door shut? Explain for me
because I may understand it differently than
you.

It shut quickly.

As you're approaching the door to exit the
ladies' room, tell me how you went through the
door.

I opened the door all the way and then --

With what hand?

With my right hand. I walked out.

So as I understand it, the handle is on the left
Side; is that correct?

Yes.

SO aS you approached the door, you reach across
your body with your right hand?

Yes. My right is more dominant and stronger and
it's a heavy door.

And so you pulled it open?

Yes.

 

Goudreau Court Reporting Service, Inc.

 
14

15

16

17

18

19

20

21

22

23

24

f7
Case 1:17-cv-10432-DJC Document 63-5 Filed 12/17/18 Page 4o

 

 

Page 35

Yes.
It's got a Pull that goes into the side of the
frame?
Yes,
What did you have to do to release that pull so
you could open the door?

MS. PENNOCK: Objection to form.
Turn the knob like you would any door,
Okay. So when you turned the knob, which way
did you turn it, right or left?
Right.
After you turned the knob, what did you do next?
I pulled the door Open.
Okay. And did you open it all the way so that
the knob was near the wall that the hinges were
next to?
Yes, Well, there wasn't a wall there. There
was like a changing table kind of thing. So
there was a little Space. But, no, I had to
open it all the way to get through it.
And did you Open it all the way?
Yes.
Okay. After you opened it all the way, tell me

exactly what you did to exit the area.

 

Goudreau Court Reporting Service, Inc.

 
fea

10

11

12

13

14

15

16

17

18

19

20

22

23

24

Case 1:17-cv-10432-DJC Document 63-5 Filed 12/17/18 Page 5 of 7

 

 

Page 36
I walked through the door.

Okay. You let go of the handle?
Yes.
And when you walked through the door, how long
did it take you to step over the threshold and
get outside into the passageway?
A second or two.
When you let go of the door with your right
hand, what did you do with your right hand?
As soon as I stepped through the door is when
the boat started to rook this way,

MS. PENNOCK: Heading backwards.
Heading backwards. So I immediately turned
around and was, like, looking for something to
grab so I wouldn't fall and I couldn't find
anything to grab so that's when I braced myself
against the wall that was just to the left of
the door,
het me understand this. When you were
approaching the door, was the vessel rolling at
that time?
Not as strongly as it felt. It was a heavy rock
when I had exited the door.

Was it rolling or was there motion before you

 

Goudreau Court Reporting Service, Inc.

 
10

11

12

13

14

15

16

17

18

19

20

22

23

24

Case 1:17-cv-10432-DJC Document 63-5 Filed 12/17/18 Page 6 of 7

 

 

10

1

- Oo FP 0 B Oo B

Page 37

were going to the door?

Not that I can recall] at this time.

Okay. So as I understand it, you opened the
door with your right hand?

Yes.

You pull it fully open?

Yes,

You let go; is that correct?

Yes.

With your hand?

Yes, as you pass through it, you have to let go
of it.

Were you Carrying anything in your left hand?
Nothing.

And you stepped through and you stepped over the
threshold into the PaSsageway; is that correct?
Yes, just outside the door.

And when you were Stepping into the passageway,
is that when the vessel rolled?

As soon as I stepped is when it rocked back.
Okay.

And that's when I immediately reacted to not
fall.

All right. When the vessel rocked back, which

 

 

 

Goudreau Court Reporting Service, Inc,
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 1:17-cv-10432-DJC Document 63-5 Filed 12/17/18 Page 7 of 7

 

 

Page 38
way did your body go?

To the right. I turned around immediately
because there was nothing -- the walkway is very
wide, and I couldn't reach anything over there,
And I was directly close to the wall. And
that's why when I turned around to look for
something to grab, and there was nothing to
grab, so that's when I braced myself to not
fall. And within seconds that's when the door
had slammed shut.

The question that I asked you is when you were
stepping through the door and the vessel rocked,
which way did your body move? Did your body
keep moving forward aS you were facing?

No.

Did it go backwards?

No, I moved back. [It rocked back. That's why I
had turned around to the right-hand side.

Okay. Did the motion of the vessel rocking back
Cause you to go backwards from the way you were
Standing?

No.

Okay. Did the rocking of the vessel cause you

to turn in any way?

 

Goudreau Court Reporting Service, Inc.

 
